                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

JONATHON GLADNEY, # 228295,                        )
                                                   )
       Plaintiff,                                  )
                                                   )
v.                                                 ) CIVIL ACT. NO. 2:17-cv-21-ECM
                                                   )            (WO)
JOSEPH HEADLEY, WARDEN, et al.,                    )
                                                   )
       Defendants.                                 )

                          MEMORANDUM OPINION and ORDER

       Now pending before the court is the Recommendation of the Magistrate Judge

recommending that judgment be entered in favor of the Defendants and against the

Plaintiff.   (Doc. 81).   On December 30, 2019, the Plaintiff filed objections to the

Recommendation. (Doc. 82). The Plaintiff also filed a motion to consolidate. (Doc. 83).

The Court has carefully reviewed the record in this case, including the Magistrate Judge’s

Report and Recommendation, and the Plaintiff’s objections.

       In his objections, the Plaintiff simply objects to the Report and Recommendation

without any specificity and without stating the bases for his objections. See Doc. 82.

Although the Plaintiff refers the Court to a concurrent case, Gladney v. Burks, 2:18cv442-

WKW (M.D. Ala.), he does not state with any particularity how that case has any relevance

to the current action. Instead, the Plaintiff generally references the exhibits and facts of the

concurrent case and asserts that they are essential to his claims in this case. This is

insufficient to defeat a properly supported motion for summary judgment. Accordingly,

upon an independent review of the file in this case, and for good cause, it is
ORDERED as follows that:

1.    the Plaintiff’s objections are OVERRULED;

2.    the Recommendation of the Magistrate Judge is ADOPTED;

3.    the Defendants’ motion for summary judgment (docs. 30, 38, & 65) is

      GRANTED;

4.    judgment is GRANTED in favor of the Defendants;

5.    this case be and is hereby DISMISSED with prejudice; and

6.    no costs are taxed.

      It is further

      ORDERED that the Plaintiff’s motion to consolidate (doc. 83) is DENIED.

A final judgment will be entered.

DONE this 8th day of January, 2020.


                                  /s/ Emily C. Marks
                            EMILY C. MARKS
                            CHIEF UNITED STATES DISTRICT JUDGE
